Roe, C.J. This is a claim arising out of a criminal offense which occurred on July 3, 1980, at 2254 North Parkside, Chicago. Claimant seeks compensation under the provisions of the Crime Victims Compensation Act (Ill. Rev. Stat. 1979, eh. 70, par. 71 et seq.), hereinafter referred to as the Act. On April 12, 1982, this Court entered an order finding that the Claimant was a victim of a violent crime but denied the claim inasmuch as the Claimant was not employed for the six months immediately preceding the date of the incident out of which the claim arose and therefore suffered no loss of earnings compensable under section 2(h) of the Act (Ill. Rev. Stat. 1979, ch. 70, par. 72(h)), and further that the Claimant incurred medical/ hospital expenses, not otherwise reimbursed, in an amount less than $200.00. Following the issuance of the April 12, 1982, order, the Claimant timely requested, pursuant to the Act, that a hearing be held before a commissioner. A hearing was subsequently held and the commissioner has duly filed his report with the Court. The Court has carefully considered the commissioner’s report, a brief filed by the Claimant and other documents concerning this claim. Based on the foregoing information we find as follows: The sole issue in this case is whether a Claimant who was unemployed for six months immediately preceding the date of the injury but who received unemployment compensation payments from the State may use such payments as “earnings” within the meaning of section 2(h) of the Act. This issue was recently decided by this Court in In re Application of Smith, No. 83-CV-0312, filed May 8, 1984, wherein we held that unemployment compensation payments from the State do not constitute “earnings” within the meaning of section 2(h) of the Act. This claim must therefore be denied due to Claimant’s failure to show that he suffered a loss of earnings compensable under section 2(h) of the Act. It is hereby ordered that this claim be, and hereby is, denied.